DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 7/14/2021 is acknowledged. Claims 1, 11, 25 are amended. Claims 26-28 are newly added. Currently claims 1, 11-14, 17-28 are pending in the application.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection of claims 1, 11-14 and 17-25 are modified to address to above amendment.
Claims 1, 11-14 and 17-28 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-13, 17-18, 20, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (US 2009/0142880) in view of Rubin et al. (US 2005/0241692) and Hong et al. (US 2012/0103385), and further in view of Gaddy et al. (US Patent 5,011,544).
Regarding claim 1, Weidman et al. discloses a solar cell comprising:
a silicon substrate (310, fig. 4D, [0037]) defining a first surface (or bottom surface) and a second surface (or top surface) opposite to the first surface (see fig. 4D);
a back electrode (306, fig. 4D, [0038]) located on the first surface (or bottom surface) of the silicon substrate (310, see fig. 4D);
a doped silicon layer (302/102, figs. 4 or 4D, [0037]) located on the second surface (or top surface) of the silicon substrate (see fig. 4D); and
an upper electrode (see contact structure 308 and the bus wire 330, fig. 4D, also see figs. 3A-B) located on the doped silicon layer and comprising a plurality of three-dimensional nanostructures (see metal contact 304/solder 331/and bus wire 330 in fig. 4D, also see fig. 3B as Weidman et al. shows a plurality of contact 
wherein the three dimensional nanostructures (304, 331, and 330) comprises:
a first rectangular structure (304) located on and in direct contact with the doped silicon layer (302/102, see fig. 4D, [0053]), 
a second structure (e.g. solder 331, [0054]) located on the first rectangular structure (304, see fig. 4D and [0054]), and
a wire structure (or bus wire 330) located on the second structure (e.g. solder 331, see fig. 4D),
wherein a first width , e.g. diameter or the largest width, of the wire structure (330) is greater than a third width of a top surface of the first rectangular structure (304),
wherein the materials for the first rectangular structure (304) and the wire structure (330) are metals ([0047], [0052-0054]).
1) Weidman et al. does not disclose the second structure (or solder 331) having a rectangular shape and the wire structure (or bus wire 330) having a triangular prism shape, e.g. triangular cross section, nor does it teaches the first width (or the largest width) of the wire structure (or bus wiring 330) is equal to a second width of a top surface of the second structure (or the solder 331).
Rubin et al. teaches a wire (1) having a triangular prism shape, wherein the wire (1) is attached by a solder material (2) having a rectangular shape (see fig. 1), such that the first width of the bottom surface of the triangular prism shaped wire (1, or the largest width) is equal to a second width of the top surface of the rectangular shaped solder (2, see fig. 1, [0064] and [0081])
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the triangular prism shape wire corresponds to the instant triangular prism structure and the rectangular shaped solder corresponds to the instant second rectangular structure. 
In addition, it would have been obvious to one skilled in the art to have configured the first width of the triangular prism structure (or the largest width of the triangular prism shaped wire) is greater than the third width of the first rectangular structure (304 or 305, fig. 4D), because Weidman et al. explicitly teaches the largest width of the wire (330) is greater than the width of the first rectangular structure (304 or 305, see fig. 4D).
2) Weidman et al. discloses the metal layer (305) shown in figs. 4C-D is optional (see [0046]). Weidman et al. does not show the solar cell without the optional metal layer (305) in fig. 4D such that the second rectangular structure (or solder 331) is located on and in direct contact with the first rectangular structure (304).

3) Weidman et al. teaches connecting the solar cell to other solar cells or to external devices ([0047]) and Rubin et al. teaches the triangular prism structure (or the wire) is completely coated with metal (or alloy/solder) or only partly coated on the side or sides facing the surface to be contacted ([0064]). Weidman et al. also teaches using metal (or metal lines) for the contact structure (308) including the first rectangular structure (304, [0038], [0042]), and uses nickel (Ni) in the example ([0052-0054]).
Modified Weidman et al. does not teach including an electrode lead located on the upper electrode comprising the triangular prism structure (or the wire structure/bus wire 330) and a metal layer on the triangular prism structure of the upper electrode, wherein the metal layer is between the triangular prism structure and the electrode lead; nor do they explicitly teach the first rectangular structure is made of one single metal selected from a group consisting of gold, silver, copper and aluminum in the example.
Hong et al. teaches including an electrode lead (22 of interconnector 20, see fig. 3) for connecting solar cells together (see figs. 1-2) and a metal layer (or bottom solder layer 24) located on the bus structure (60/14, fig. 3), wherein the metal layer (or bottom solder layer 24) is between the bus structure (60/14) and the electrode lead (22) for attaching the electrode lead to the bus structure (see figs. 3 and 6). Hong et al. also teaches using single metal (e.g. one of) nickel (Ni), gold (Au), silver (Ag), copper (Al), and aluminum (Al) among other metals for the 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by including an electrode lead located on the upper electrode (or the bus structure) for connecting the solar cells together and a metal layer (or bottom solder layer 24) on the triangular prism structure (or the bus structure) of the upper electrode and between the electrode lead and the triangular prism structure (or the bus structure) for attaching the electrode lead to the bus structure as taught by Hong et al., because Weidman et al. teaches connecting the solar cell to other solar cells and external device and Rubin et al. teaches coating the triangular prism structure (or the wire) with metal (or solder). 
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by using single metal such as gold, silver, copper or aluminum for the first rectangular structure (304) as taught by Hong et al., because Weidman et al. explicitly suggests using metal of the contact structure and Hong et al. teaches gold, silver, copper, aluminum and nickel are metals among other to be used for the front contact structure. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 


Gaddy et al. teaches arranging lead electrodes (or interconnects 73 or 74, col. 4 lines 62-64, fig. 7) extending along the second direction that intersects the first direction of the bus structure (72B) to provide the connection of solar cell in a row (or along the second direction, see fig. 7). Gaddy et al. also teach such arrangement would allow the manufacturer to be spared the expense of producing two types of cells and has greatly increased versatility interconnection (see paragraph bridging cols. 4 and 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by arranging the electrode lead (or interconnects) extending along the second direction that intersects the first direction (or the extending direction of the bus structure of the upper electrode) to connect the solar cells along the second direction, to greatly increase the versatility interconnection and to allow the manufacturer to be spared from the expense of producing two types of cells as taught by Gaddy et al. Furthermore, such modification is a mere rearrangement of the parts, e.g. electrode lead, of the solar cell that would not modify the operation of the solar cell, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “nanostructures” is interpreted as structures have a dimension being expressed in nanometers, and not limited to less than 1000 nanometers, particularly in view of Applicant’s disclosure and claims (see previous claim 7 as Applicant explicitly claims the thickness, or the smallest dimension, of each component of the three-dimensional structures expressed in nanometers but the total thickness can be exceeding 1000 nanometers). As such, the 
Regarding claim 11, Weidman et al. discloses a solar cell comprising:
a silicon substrate (310, fig. 4D, [0037]) defining a first surface (or bottom surface) and a second surface (or top surface) opposite to the first surface (see fig. 4D);
a back electrode (306, fig. 4D, [0038]) located on the first surface (or bottom surface) of the silicon substrate (310, see fig. 4D);
a doped silicon layer (302/102, figs. 4 or 4D, [0037]) located on the second surface (or top surface) of the silicon substrate (see fig. 4D); and
an upper electrode located on the doped silicon layer and comprising a plurality of three-dimensional nanostructures (304 and 330, fig. 4D) extending along a first direction (see fig. 4D, also see figs. 3A-B);
wherein the three dimensional nanostructures (304 wire 330) consisting of:
a first rectangular structure (304) located on the doped silicon layer (302/102, fig. 4D, [0053]), 
a wire structure (or bus wire 330, [0054]) located on the first rectangular structure (304),
wherein a first width , or the largest width and also the diameter of circular bus structure, of the wire structure (e.g. wire 330) is greater than a second width of a top surface of the first rectangular structure (304, see fig. 4D),
wherein the first rectangular structure (304) consist of a first metal such as nickel (see [0043]), and the wire structure (330) consist of a second metal 
1) Weidman et al. does not explicitly disclose selecting the second metal to be different from the first metal, e.g. nickel (Ni).
However, it would have been obvious to one skilled in the art at the time the invention was made to have selected the second metal to be copper, silver, gold, tin, colbalt, rhenium, zinc, lead, palladium or aluminum, which is different from nickel, because Weidman et al. explicitly suggests doing so.
2) Weidman et al. discloses the metal layer (305) shown in figs. 4C-D is optional (see [0046]) and shows the nanostructures consisting of the first rectangular structure (304), the metal layer (305) and the wire structure (330, see fig. 4D). Weidman et al. does not show the solar cell without the optional metal layer (305) in fig. 4D such that the three dimension nanostructure consists of the first rectangular structure (304) and the wire structure (330).
However, it would have been obvious to one skilled in the art at the time the invention was made to have attaching the first rectangular structure (304) to the wire structure (330) by omitting the optional metal layer (305) such that each nanostructure consists of the first rectangular structure (304) and the wire structure (330), because Weidman et al. explicitly discloses the metal layer (305) is optional and shows each nanostructure consisting of the first rectangular structure (304), the optional metal layer (305) and the wire structure (330, see fig. 4D). When the optional metal layer (305) is omitted , each nanostructure consists of the first rectangular structure (304) and the wire structure (330).
3) Weidman et al. does not disclose the bus structure (or solder coated bus wire 330) having a triangular prism shape.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the bus structure (or solder coated bus wire 330) of Weidman et al. by using the the bus structure (or bus wire 330) having a triangular prism shape as taught by Rubin et al., because such modification would involve nothing more than a configuration of shapes of the wire. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the triangular prism shape bus wire corresponds to the instant triangular prism structure. In addition, it would have been obvious to one skilled in the art to have configured the first width of the triangular prism structure (or the largest width of the triangular prism shaped wire) is greater than the second width of the first rectangular structure (304/ 305, fig. 4D), because Weidman et al. explicitly teaches the largest width of the wire (330) is greater than the width of the first rectangular structure (304/305, see fig. 4D).
4) Weidman et al. teaches connecting the solar cell to other solar cells or to external devices ([0047]) and Rubin et al. teaches the triangular prism structure (or the wire) is completely coated with metal (or alloy/solder) or only partly coated on the side or sides facing the surface to be contacted ([0064]). Modified Weidman et al. does not teach including an electrode lead located on the upper electrode comprising the triangular prism structure (or the bus structure/bus wire 330) and a metal layer on the triangular prism structure of the upper electrode, wherein the metal layer is between the triangular prism structure and the electrode lead.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by including an electrode lead located on the upper electrode (or the bus structure) for connecting the solar cells together and a metal layer (or bottom solder layer 24) on the triangular prism structure (or the bus structure) of the upper electrode and between the electrode lead and the triangular prism structure (or the bus structure) for attaching the electrode lead to the bus structure as taught by Hong et al., because Weidman et al. teaches connecting the solar cell to other solar cells and external device and Rubin et al. teaches coating the triangular prism structure (or the wire) with metal (or solder).
5) Modified Weidman et al. does not teach arranging the electrode lead extending along a second direction that intersects with the first direction.
Gaddy et al. teaches arranging lead electrodes (or interconnects 73 or 74, col. 4 lines 62-64, fig. 7) extending along the second direction that intersects the first direction of the bus structure (72B) to provide the connection of solar cell in a row (or along the second direction, see fig. 7). Gaddy et al. also teach such arrangement would allow the manufacturer to be spared the expense of producing two types of cells and has greatly increased versatility interconnection (see paragraph bridging cols. 4 and 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by arranging the electrode lead (or In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “nanostructures” is interpreted as structures have a dimension being expressed in nanometers, and not limited to less than 1000 nanometers, particularly in view of Applicant’s disclosure and claims (see previous claim 7 as Applicant explicitly claims the thickness, or the smallest dimension, of each component of the three-dimensional structures expressed in nanometers but the total thickness can be exceeding 1000 nanometers). As such, the three-dimensional structure of modified Weidman et al. is a three-dimensional nanostructures as a dimension such as thickness is fully capable of being expressed in nanometers.

Regarding claims 12 and 28, modified Weidman et al. discloses a solar cell as claimed in claim 11, wherein the second metal is selected from the group consisting of gold, silver, copper, and aluminum (see claim 11 above).
Weidman et al. also teaches using metal (or metal lines) for the contact structure (308) including the first rectangular structure (304, [0038], [0042]), and uses nickel (Ni) in the example ([0052-0054]).

Hong et al. teaches using single metal (e.g. one of) nickel (Ni), gold (Au), silver (Ag), copper (Al), and aluminum (Al) among other metals for the front contact structure (13, or the first rectangular structure in direct contact with the doped silicon layer (12, see fig. 3, [0054]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by using single metal such as gold, silver, copper or aluminum for the first rectangular structure (304) as taught by Hong et al., because Weidman et al. explicitly suggests using metal of the contact structure and Hong et al. teaches gold, silver, copper, aluminum and nickel are metals among other to be used for the front contact structure. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 13, modified Weidman et al. discloses a solar cell as claimed in claim 11, wherein Weidman et al. teaches the plurality of three-dimensional nanostructures are strip raised structures (see 308 in figs. 3A-3B, and 304 and 330 in fig. 4D), and the plurality of three-dimensional nanostructures (e.g. 308) are arranged side by side and extend along a straight line (see figs. 3A-3B).


Regarding claim 18, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. teaches the plurality of three-dimensional nanostructures are strip raised structures (see 308 in fig. 3B and 304/330 in fig. 4D), and the plurality of three-dimensional nanostructures (e.g. 308) are arranged side by side and extend along a straight line (see figs. 3A-3B).

Regarding claim 20, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein the second metal is selected from the group consisting of gold, silver, copper, and aluminum (see claim 1 above).
Weidman et al. also teaches using metal (or metal lines) for the contact structure (308) including the first rectangular structure (304, [0038], [0042]), and uses nickel (Ni) in the example ([0052-0054]).
Modified Weidman et al. does not explicitly disclose the first rectangular structure (304) is made of one single metal selected from a group consisting of gold, silver, copper and aluminum in the example.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by using single metal such as gold, silver, copper or aluminum for the first rectangular structure (304) as taught by Hong et al., because Weidman et al. explicitly suggests using metal of the contact structure and Hong et al. teaches gold, silver, copper, aluminum and nickel are metals among other to be used for the front contact structure. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 23, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Hong et al. teaches the electrode lead (22) is a conductive metal ([0061]).

Regarding claim 24, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Hong et al. discloses the electrode lead (22) is integrated with an upper electrode (13/14 in fig. 3, or 13 in fig. 8).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claims 11 and 1 above, and further in view of Lindquist et al. (US 2010/0206380)
Regarding claims 14 and 19, modified Weidman et al. discloses a solar cell as in claims 11 and 1 above, wherein the three dimensional structures are electrode lines substantially parallel with each other (see 109B shown in fig. 3B of Weidman or 72B in fig. 7 of Gaddy et al.).
Modified Weidman et al. does not explicitly teach a distance between two adjacent three-dimensional nanostructures is in a range of 40 nanometers to 450 nanometers.
Lindquist et al. teaches a pattern electrode (14, figs. 2-3) having a distance (or period of slits) between two adjacent electrode lines of 415 nm ([0041-0042]) to generate and sustain plasmon waves channeled into the photoactive layer ([0042]) to increase power conversion efficiency ([0036-0039]). 415 nm is right within the claimed range of 40 nanometers to 450 nanometers.
It would have been obvious to one skilled in the art at the time the invention was made to modify the three dimensional nanostructures (or electrode lines) of modified Weidman et al. by having a distance between two adjacent three dimensional nanostructures of 415 nanometers to generate and sustain plasmon waves channeled into the semiconductor layers (or the silicon substrate and the doped layer) to increase power conversion efficiency as taught by Linquist et al.
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view of Lochtefeld et al. (US 2012/0273043).

Modified Weidman does not explicitly disclose a material of the second rectangular structure is selected from the group consisting of chromium, thallium pentoxide, titanium dioxide, silicon, and silica.
Lochtefeld et al. teaches using a layer of chromium (Cr) to promote adhesion ([0068]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of modified Weidman et al. by using chromium to promote adhesion as taught by Lochtefeld et al. for the second rectangular structure (or the  adhesion layer).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view Dimitrakopoulos et al. (US 2012/0318342) and Matsumaru et al. (US 2016/0043245).
Regarding claim 22, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. discloses a first thickness of the first rectangular structure is 10-2000 angstroms (or 1-200 nanometers for the 304, [0043]) or 2000-50000 angstroms (or 200-5000 nanometers, [0046]).
Modified Weidman et al. does not explicitly teach the first thickness is in the exact range of 20 nanometers to 500 nanometers. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 20-500 nanometers of the range 1-200 nanometers or 200-500 nanometers of the range 200-5000 nanometers disclosed Weidman because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549

Dimitrakopoulos et al. teaches a thickness of a solder metal layer is between 20-2000 nanometers (see [0051] and claim 14), and more preferably around 90 nanometers ([0051]). Around 90 nanometers is right within the claimed range of 5-100 nanometers.
Matsumaru et al. teaches the metal bus bars/wires having a thickness of 10 nm to 20 microns (see table 1).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman by selecting a thickness of the second rectangular structure (or the solder material layer) to be 90 nanometers as taught by Dimitrakopoulos et al. and a thickness of the triangular prism structure (or the bus bars/wires) to be 10 nanometers (nm) to 20 microns as taught by Matsumaru et al., because such modification would involve nothing more than an obvious matter of design choice to select the thickness, or a dimension/size, of the second rectangular structure (or the solder material layer) and the triangular prism structure (or the wire/bus) known in the art. Gardner v. TEC Systems,.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view Dimitrakopoulos et al. (US 2012/0318342).
Regarding claim 25, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein the metal layer and the electrode lead are different structure (see claim 1 above). Hong et al. also teaches the metal layer is a plane structure and a solder (see claim 1 above).
Modified Weidman et al. does not explicitly teach the thickness of the metal layer, or the solder material layer, to be greater than 30 nanometers.
Dimitrakopoulos et al. teaches a thickness of a solder metal layer is between 20-2000 nanometers (see [0051] and claim 14), and more preferably around 90 nanometers ([0051]). Around 90 nanometers is right within the claimed range of greater than 30 nanometers.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman by selecting a thickness of the metal layer (or the solder material layer) to be 90 nanometers as taught by Dimitrakopoulos et al., because such modification would involve nothing more than an obvious matter of design choice to select the thickness, or a dimension/size, of the second rectangular structure (or the solder material layer) and the triangular prism structure (or the wire/bus) known in the art. Gardner v. TEC Systems,.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (US 2009/0142880) in view of Rubin et al. (US 2005/0241692), and further in view of Gaddy et al. (US Patent 5,011,544).
Regarding claim 26, Weidman et al. discloses a solar cell comprising:
a silicon substrate (310, fig. 4D, [0037]) defining a first surface (or bottom surface) and a second surface (or top surface) opposite to the first surface (see fig. 4D);
a back electrode (306, fig. 4D, [0038]) located on the first surface (or bottom surface) of the silicon substrate (310, see fig. 4D);
a doped silicon layer (302/102, figs. 4 or 4D, [0037]) located on the second surface (or top surface) of the silicon substrate (see fig. 4D); and
an upper electrode (see contact structure 308 and the bus wire 330, fig. 4D, also see figs. 3A-B) located on the doped silicon layer and comprising a plurality of three-dimensional nanostructures (see metal contact 304/solder 331/and bus wire 330 in fig. 4D, also see fig. 3B as Weidman et al. shows a plurality of contact structure 308) extending along a first direction (see the direction of contact structure in fig. 4D, also see figs. 3A-B);
wherein the three dimensional nanostructures (304, 331, and 330) comprises:
a first rectangular structure (304) located on and in direct contact with the doped silicon layer (302/102, see fig. 4D, [0053]), 
a second structure (e.g. solder 331, [0054]) located on the first rectangular structure (304, see fig. 4D and [0054]), and
a wire structure (or bus wire 330) located on the second structure (e.g. solder 331, see fig. 4D),
wherein a first width , e.g. diameter or the largest width, of the wire structure (330) is greater than a third width of a top surface of the first rectangular structure (304),
wherein the materials for the first rectangular structure (304) and the wire structure (330) are metals ([0047], [0052-0054]).
1) Weidman et al. does not disclose the second structure (or solder 331) having a rectangular shape and the wire structure (or bus wire 330) having a triangular prism shape, e.g. triangular cross section, nor do they teach the first width (or the largest width) of the wire structure (or bus wiring 330) is equal to a second width of a top surface of the second structure (or the solder 331).
Rubin et al. teaches a wire (1) having a triangular prism shape, wherein the wire (1) is attached by a solder material (2) having a rectangular shape (see fig. 1), such that the first width of the bottom surface of the triangular prism shaped wire (1, or the largest width) is equal to a second width of the top surface of the rectangular shaped solder (2, see fig. 1, [0064] and [0081])
It would have been obvious to one skilled in the art at the time of the invention was made to modify the second structure (e.g. solder 331) and the bus structure (or bus wire 330) of Weidman et al. by using the second structure (or the solder 331) having a rectangular shape and the bus structure (or bus wire 330) having a triangular prism shape with the first width of the bottom surface of the triangular prism shaped wire, or the largest width of the wire, being equal to a second width of the top surface of the rectangular shaped solder as taught by Rubin et al., because such modification would involve nothing more than a configuration of shapes of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the triangular prism shape wire corresponds to the instant triangular prism structure and the rectangular shaped solder corresponds to the instant second rectangular structure. 
In addition, it would have been obvious to one skilled in the art to have configured the first width of the triangular prism structure (or the largest width of the triangular prism shaped wire) is greater than the third width of the first rectangular structure (304 or 305, fig. 4D), because Weidman et al. explicitly teaches the largest width of the wire (330) is greater than the width of the first rectangular structure (304 or 305, see fig. 4D).
2) Weidman et al. discloses the metal layer (305) shown in figs. 4C-D is optional (see [0046]). Weidman et al. does not show the solar cell without the optional metal layer (305) in fig. 4D such that the nanostructures consist of the first rectangular structure (304), the second rectangular structure (or solder), and the triangular prism structure (or the wire structure having triangular cross section).
However it would have been obvious to one skilled in the art at the time the invention was made to have omitted the optional metal layer (305) such that the nanostructures consist of the first rectangular structure (304), the second rectangular structure (e.g. solder) and the triangular prism structure (or wire structure 330 having triangular cross section), because Weidman et al. explicitly discloses the metal layer (305) is optional, or can be omitted.
3) Modified Weidman et al. does not teach arranging the electrode lead extending along a second direction that intersects with the first direction.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by arranging the electrode lead (or interconnects) extending along the second direction that intersects the first direction (or the extending direction of the bus structure of the upper electrode) to connect the solar cells along the second direction, to greatly increase the versatility interconnection and to allow the manufacturer to be spared from the expense of producing two types of cells as taught by Gaddy et al. Furthermore, such modification is a mere rearrangement of the parts, e.g. electrode lead, of the solar cell that would not modify the operation of the solar cell, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “nanostructures” is interpreted as structures have a dimension being expressed in nanometers, and not limited to less than 1000 nanometers, particularly in view of Applicant’s disclosure and claims (see previous claim 7 as Applicant explicitly claims the thickness, or the smallest dimension, of each component of the three-dimensional structures expressed in nanometers but the total thickness can be exceeding 1000 nanometers). As such, the three-dimensional structure of modified Weidman et al. is a three-dimensional nanostructures as a dimension such as thickness is fully capable of being expressed in nanometers.
.
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
Applicant argues Weidman, Rubin, Hong and Gaddy do not teach the solar cell as claimed.
The examiner replies that Weidman, Rubin, Hong and Gaddy teach the solar cell as claimed. See the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726